Title: To Thomas Jefferson from David Briggs, 26 June 1805
From: Briggs, David
To: Jefferson, Thomas


                  
                     
                     To Thomas Jefferson, President of the 
                        United States of America.
                     Providence June 26. 1805—
                  
                  Humbly sheweth,
                  The Petition of David Briggs, of Warwick, in the County of Kent, in the State of Rhode Island and Providence Plantations, Mariner, That, at a District Court of the United States, holden at Newport, within and for the District of Rhode Island on the second Tuesday in May last, he was convicted of a breach of the fiftieth section of the Act of Congress, entitled, “An Act to regulate the Collection of Duties on Impost and Tonnage;” by which conviction your Petitioner’s goods to the value of nearly two hundred and fifty Dollars, for having been illegally unladed and delivered from on board the Schooner Ann-Eliza, lately arrived within the District of Providence, from Surinam, were seized, condemned, and sold, for the use of Government; and that your Petitioner was thereupon, by the Court aforesaid, further subjected to a penalty of four hundred Dollars, with Costs; for which penalty and Costs he is now confined; on Execution, in the County gaol in Providence. That in consequence of the aforesaid conviction he suffers all the disabilities prescribed by the Act of Congress aforesaid; that his name has been advertized by the Collector of the District of Providence, aforesaid, in a public Newspaper, pursuant to the directions of the Act aforesaid—.
                  Your Petitioner would further represent, that according to the legal distribution of the aforesaid penalty of four hundred Dollars the one half thereof is payable to the Treasury of the United States; one fourth part to the Officers of the Customs, and the remaining fourth part to the original Informer: Which sums, together with the Costs of prosecution, yet remain wholly undischarged; and, as your Petitioner is totally destitute of property, and confined in prison, he is without the means and the hopes of ever discharging the same;
                  Your Petitioner would further represent, that his occupation for livelihood, from his early youth, has been that of an ordinary Seaman; and that in pursuit of his profession his industry and economy have alone, for many years, supported himself and his aged, indigent and helpless parents; and in the progress of his life he has struggled with all the embarrassments incident to friendless poverty, sickness and misfortune; and that the little property seized by Government on the present occasion was all the wealth the utmost industry and frugality have ever enabled him to collect and reserve from the immediate necessities of himself and his family—
                  Your Petitioner would further represent, that without the intervention of Executive mercy, by a remission of that part of the aforesaid penalty payable to the Treasury of the United States, he is without hopes of ever being released from his present confinement, or even of subsisting there, otherwise than at the public expense. In his present situation, borne down by the oppressions of poverty, bondage and infamy, his life is useless to himself, his family and his Country; but, restored to the exercise of his wonted Industry, and to his former habits of integrity, he fain would resume his duties to Society, and retrieve his forfeited reputation. For himself, however, he could with patience endure Imprisonment, or submit to any atonement that could again reconcile him to the offended laws of his Country; but when his destitue and helpless Parents, from the depth of grief and misery, implore in vain their only protector and supporter, every filial emotion urges him to the last effort for their relief. Impelled by motives thus powerful,—your Petitioner appeals to the clemency of a mild and free Government, where he knows, that mercy is not deemed inconsistent with justice or policy.—
                  Therefore, your Petitioner respectfully submits his unfortunate Case to the consideration of the Executive,—and humbly prays, that that part of the aforesaid penalty of four hundred Dollars, payable to the Treasury of the United States, be remitted to him; and that he may be restored to all the privileges and immunities; of which he has been deprived in consequence of his aforesaid conviction—Or that he otherwise be releived, as in the wisdom and clemency of the Executive shall be deemed proper.—And as in duty bound will ever pray, &c.—
                  
                     David Briggs 
                     
                  
                  
                     David Briggs was a Mariner on board the Brig Ann Eliza which arrived at Providence from Surinam, in December last.—Whilst the Brig lay in the river, he landed a quantity of Coffee, in the nighttime, without a permit—The Coffee was seized, condemned and sold for about two hundred Dollars—he was sued for the penalty of Four hundred Dollars, let Judgment go by default, and on the sixth of June last, was imprisoned on the execution, by which he is  now confined—He is a single man, about thirty years old, and his general character is fair—The offence of which he was convicted, was wilful, secret, and, I think, a long time premeditated—He took the Coffee on board at Surinam without the knowledge of the Officers of the Brig—never mentioned to them that he had it on board, & landed it without their knowledge—He is poor, and unable to pay the penalty for which he is confined—Under all circumstances, I think four months imprisonment, a reasonable commutation for the penalty, for so wilful a breach, of such an important Act—August 7—1805
                  
                  
                     David Leonard Barnes 
                     
                     District Judge Rho. Isl. District
                  
                  
                     
                        
                           on verso:
                     
                     Aug. 24. 1805.
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                  
               